Citation Nr: 0425061	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for shin splints with 
myositis, right leg.

2.  Entitlement to service connection for shin splints with 
myositis, muscle strain and benign cyst, left leg.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for sinus condition.

6.  Entitlement to service connection for right thumb 
disability.

7.  Entitlement to service connection for bilateral foot 
disability.

8.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1978 to September 
1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in August 2002 and a 
substantive appeal was received in September 2002.  The 
veteran failed to report for RO hearings scheduled for 
December 2002 and August 2003.

The issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if additional action is required on 
his part. 


FINDINGS OF FACT

1.  The right leg symptomatology noted during the veteran's 
active duty service was acute in nature and resolved without 
chronic disability.

2.  The left leg symptomatology noted during the veteran's 
active duty service was acute in nature and resolved without 
chronic disability.

3.  Defective vision is not a disability for the purposes of 
entitlement to VA compensation benefits.

4.  Sinus disability was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is sinus disability otherwise related to such 
service.

5.  Right thumb disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is right thumb disability 
otherwise related to such service.

6.  Bilateral foot disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, not is a bilateral foot disability 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A left leg disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Service connection for defective vision is precluded by 
governing regulations.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  Sinus disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

5.  Right thumb disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

6.  Bilateral foot disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The February 2002 
RO letter informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in February 2002 and the initial rating 
decision was issued in March 2002.  Thus, the VCAA notice was 
timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation (except as applicable to the hearing 
loss and tinnitus issues as more particularly addressed in 
the remand section of this decision).  The record includes 
service medical records and VA medical records.  As the 
record reflects that the veteran has been afforded a VA 
examination in connection with his left and right leg 
disability claims, the Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  The Board 
acknowledges that VA examinations have not been provided for 
the other issues decided in this decision.  However, in light 
of the complete lack of evidence of any in-service injury or 
disease and any continuing symptomatology in the 23 years 
subsequent to discharge from service, the Board believes that 
VA examinations are not necessary as to those issues and 
would be purely speculative at this point.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Left and Right Leg Disabilities

The veteran has applied for disability of his left leg 
described as shin splints with myositis, muscle strain and 
benign cyst.  The veteran complained of left leg pain on 
several occasions in service.  Shin splints were diagnosed on 
at least one occasion, but there is no record of any x-ray 
evidence to support the diagnosis.  The veteran was also 
noted to have a benign cyst at the lateral fibula of the left 
leg in 1979.  The veteran was diagnosed with left leg strain 
on one occasion and myositis on one occasion.  A VA 
examination report from April 2001 notes that upon physical 
examination, the veteran's left leg was equal to his right in 
appearance.  There was no heat, no swelling and no redness as 
well as no tenderness on palpation of the musculature of the 
tibia in either the right or left leg.  A bone scan of both 
lower extremities revealed good blood flow and pool and some 
degenerative joint disease.  However, there were no focal 
areas of increased uptake or pooling of tracer on the images 
to suggest microinfarcts, such as shin splints.  The 
examiner's conclusion was that there were no significant 
abnormalities of the veteran's bilateral lower extremities 
and that there was no clear evidence to support a diagnosis 
of shin splints.

The Board acknowledges that the examiner did find evidence 
suggesting degenerative joint disease.  However, this 
disorder was not manifested during service or within one year 
of discharge from service, and there is otherwise no 
competent evidence suggesting a link between any current 
degenerative joint disease and the veteran's service. 

In sum, the veteran did have complaints of bilateral leg pain 
in service and shin splints and myositis were diagnosed.  
However, these symptoms appear to have been acute in nature 
as they resolved without leaving any residual disability.  
The Board notes that the veteran does not currently have shin 
splints of the right or left leg.  Service connection cannot 
be established without a current disability.  In the absence 
of proof of a present disability, there can be no valid claim 
for service connection; an appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

In short, with no evidence of a current left or right leg 
shin splint disability and no evidence of any continuity of 
symptomatology since discharge from service, service 
connection for bilateral shin splints with myositis, muscle 
strain and benign cyst, is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Defective Vision Disability

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).  

Such is not the case here.  There is no medical evidence of 
disease or injury to the veteran's eyes during service.  In 
September 1978 he was treated for blurred vision of the left 
eye.  However, there was no diagnosis made and no evidence of 
any residual irritation or further eye problem.  The 
veteran's vision was documented prior to active duty service 
in December 1977 as being 20/30 in the right eye and 20/70 in 
the left eye.  In September 1978 during active duty service, 
the veteran's vision was recorded as 20/20 in the right eye 
and 20/40 in the left eye.  Finally, in February 1979, the 
veteran's vision was recorded as 20/20 in the right eye and 
20/70 in the left eye.  In short, there is no medical 
evidence of record to suggest any aggravation of the 
veteran's defective vision or any superimposed eye disability 
during active duty service.  Thus, the veteran's claim for 
service connection for defective vision is based upon 
refractive errors of the eye, and must be denied as a matter 
of law. Where the law and not the evidence is dispositive of 
the issue before the Board, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Sinus, Thumb, and Bilateral Foot Disabilities

The veteran's service medical records are silent for 
complaints of or treatment for any sinus, thumb, and 
bilateral foot symptoms.  In fact, on examinations in 
December 1977 and February 1979, the veteran expressly denied 
sinusitis, lameness and foot trouble.  Moreover, at the times 
of these examinations his lower extremities, upper 
extremities and sinuses were clinically evaluated as normal.  
This shows that trained medical personnel were of the opinion 
that there were no disorders related to these areas of the 
body.  Moreover,  there is no evidence of any continuity of 
symptomatology for any of these conditions for many years 
after service.  Even assuming that he does currently suffer 
from a sinus, thumb, and bilateral foot disability, the 
preponderance of the evidence is against a finding that there 
is any causal relationship to his active duty service more 
than 20 years ago. 


ORDER

Entitlement to service connection is not warranted for shin 
splints with myositis, right leg, for shin splints with 
myositis, muscle strain and benign cyst, left leg, for 
defective vision, for sinus disability, for right thumb 
disability and for bilateral foot disability.  To this 
extent, the appeal is denied. 




REMAND

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Audiograms during the veteran's active duty service show 
fluctuations in hearing acuity.  The Board stresses that it 
is not necessary that the 38 C.F.R. § 3.385 definition of 
hearing loss be met during service if the evidence otherwise 
shows acoustic trauma or a decrease in hearing acuity during 
service which can be linked to current hearing loss which 
does meet the regulatory definition.  See generally Ledford 
v. Derwinski, 3 Vet.App. 87, 89 (1992).  

Under the particular circumstances of this case,  the Board 
believes that this matter must be remanded to the RO for a VA 
audiogram and etiology opinion.  Further, recognizing that 
tinnitus disability may in some cases be closed related to 
hearing loss, the Board believes this issue is also not ready 
for appellate review at this time. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.

2.  The RO should make arrangements for 
the veteran to undergo VA audiometric 
testing to determine if the veteran 
currently suffers from bilateral hearing 
loss and tinnitus.  It is imperative that 
the veteran's claims file be made 
available to the examiner and be reviewed 
by the examiner with particular attention 
paid to the audiograms conducted during 
service.  If current hearing loss 
disability and/or tinnitus disability is 
found on examination, the examiner should 
be asked to offer an opinion as to the 
likelihood of an etiological relationship 
between the veteran's current hearing 
loss and tinnitus and the fluctuations in 
hearing acuity noted in service.  The 
examiner should be asked to render the 
opinion in terms of whether it is at 
least as likely as not that there is an 
etiological relationship between any 
current hearing loss disability and 
tinnitus his active duty service.

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if 
service connection for bilateral hearing 
loss and for tinnitus is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



